Citation Nr: 0106946	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied reopening the claim for service 
connection for residuals of a motor vehicle accident in 
January 1970.  The veteran subsequently stated that the 
residuals for which he was seeking service connection were 
residuals of a head injury, a low back disorder, and a right 
shoulder disorder only.  Thus, those are the issues on 
appeal.

In January 2000, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.


REMAND

The Board observes that recently-enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim before VA and expanded the VA's duty 
to notify the veteran and his representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The new legislation requires, in part, that the Secretary of 
VA make reasonable efforts to obtain relevant records that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  If the Secretary is 
unable to obtain all of the relevant records, the Secretary 
is to notify the claimant that the Secretary is unable to 
obtain the records and is to state the efforts that were 
taken to obtain those records and describe any further action 
that the Secretary will take with respect to the claim.

The Board finds that a remand to attempt to obtain additional 
medical records, which have been identified by the veteran, 
must be made prior to the Board's adjudicating the claims.  
Specifically, in the veteran's notice of disagreement, 
submitted in September 1999, he stated he was receiving 
treatment at VA since 1995.  Also, at his January 2000 RO 
hearing, the veteran testified he was receiving treatment at 
VA for his claimed disabilities.  There are some VA medical 
records in the file, but the date of those go only to 1996, 
and the veteran has been clear in stating he is receiving 
more current treatment.  The RO must associate the treatment 
records with the claims file, as VA has been put on notice of 
the existence of a VA record that is relevant to the issues 
on appeal.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his residuals of 
a head injury, low back disorder, and 
right shoulder disorder.  After securing 
the necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If the RO cannot obtain 
any of the medical records indicated by 
the veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports from 1996 to the 
present.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include, if warranted, having the veteran 
undergo VA examinations and having the 
examiner(s) provide a medical opinion 
regarding service incurrence or 
aggravation if the veteran brings forth 
evidence of a current disabilities or 
current disabilities.  The RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

4.  Thereafter, the RO should readjudicate 
the veteran's claims as to whether new and 
material evidence has been submitted to 
reopen the claims for service connection 
for residuals of a head injury, a low back 
disorder, and a right shoulder disorder.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


